DOCUMENTS UNDER SEAL
                    Case 5:21-mj-70785-MAG Document 12 Filed 07/27/21 Page 12 of
                                                         TOTAL TIME (m ins):
                                                                                 1
                                                                              mins
M AGISTRATE JUDGE                        DEPUTY CLERK                             REPORTER/DIGITAL RECORDING:
M INUTE ORDER                           Justine Fanthorpe                        2:32pm - 2:34pm
MAGISTRATE JUDGE                         DATE                                     NEW CASE          CASE NUMBER
Susan van Keulen                        July 27, 2021 - via Zoom                                    5:21-mj-70785-MAG-1
                                                    APPEARANCES
DEFENDANT                                AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Chandler Ochoa                                    N         P      Dejan Gantar for Severa Keith         APPT.
U.S. ATTORNEY                            INTERPRETER                            FIN. AFFT           COUNSEL APPT'D
Jeff Backhus                                                                    SUBMITTED

PROBATION OFFICER          PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR               PARTIAL PAYMENT
                            Pepper Friesen                          APPT'D COUNSEL                 OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                            TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT            BOND HEARING             IA REV PROB. or            OTHER
                                                                                 or S/R
       DETENTION HRG             ID / REMOV HRG         CHANGE PLEA              PROB. REVOC.               ATTY APPT
                                                                                                            HEARING
                                                   INITIAL APPEARANCE
        ADVISED                ADVISED                 NAME AS CHARGED             TRUE NAME:
        OF RIGHTS              OF CHARGES              IS TRUE NAME
                                                      ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                       RELEASE
      RELEASED          ISSUED                     AMT OF SECURITY         SPECIAL NOTES               PASSPORT
      ON O/R            APPEARANCE BOND            $                                                   SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL               DETAINED           RELEASED      DETENTION HEARING              REMANDED
      FOR             SERVICES                                                AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                         PLEA
   CONSENT                     NOT GUILTY               GUILTY                    GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA           PLEA AGREEMENT            OTHER:
   REPORT ORDERED                                       FILED
                                                      CONTINUANCE
TO:                              ATTY APPT               BOND                   STATUS RE:
9/27/2021                        HEARING                 HEARING                CONSENT                   TRIAL SET

AT:                              SUBMIT FINAN.           PRELIMINARY            CHANGE OF                STATUS
                                 AFFIDAVIT               HEARING                PLEA
1:00pm                                                   _____________
BEFORE HON.                      DETENTION               ARRAIGNMENT             MOTIONS                  JUDGMENT &
                                 HEARING                                                                  SENTENCING
Cousins
       TIME W AIVED              TIME EXCLUDABLE         IDENTITY /             PRETRIAL                  PROB/SUP REV.
                                 UNDER 18 § USC          REMOVAL                CONFERENCE                HEARING
                                 3161                    HEARING
                                               ADDITIONAL PROCEEDINGS
All parties appeared via Zoom. Defendant consents to video appearance. Matter continued.


                                                                                      DOCUMENT NUMBER:
